Citation Nr: 0635341	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel










INTRODUCTION

The veteran had active service from November 1963 to February 
1987. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The veteran originally requested a hearing, but withdrew his 
request in February 2006.


FINDINGS OF FACT

1.  The current medical evidence of record does not establish 
bilateral hearing loss for VA purposes.  

2.  There is no competent medical evidence showing that 
bilateral tinnitus is related to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).
  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision in April 
2003.  The RO provided the veteran letter notice to his 
claims for service connection in December 2002 and April 
2006, which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  The notice letters notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send records pertinent to his 
claim, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating and was 
provided notice of the type of evidence necessary to 
establish an effective date in an April 2006 letter.  Though 
the veteran did not receive complete VCAA notice, as required 
by Dingess/Hartman v. Nicholson, prior to the initial 
adjudication of the claim, the Board finds that any defect 
with respect to the timing was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess v. 
Nicholson, 19 Vet. App. at 473.  Although full VCCA-complying 
notice was not provided prior to the initial adjudication of 
this claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and then the case was 
then readjudicated by the RO.  See Prickett v. Nicholson, No. 
04-0140 (U.S. Vet. App. Sept. 11, 2006).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes VA treatment records and a VA 
examination.  Thus, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that hearing loss and tinnitus are due to 
service.  In support of his claim, the veteran asserts that 
he was exposed to heavy noise as an aerial navigator and in 
his duties in aircraft maintenance.  He reported that he had 
5000 hours of military flight time.  He also stated that he 
had tinnitus in service and never mentioned it to the 
examining flight surgeons.  The veteran also claims that the 
VA audiologist's opinion that it is not as likely as not that 
hearing loss and tinnitus were caused by military service was 
saying the same as if the examiner had opined that it was as 
likely or not that the hearing loss and tinnitus were caused 
by military service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Bilateral Hearing Loss

The veteran claims that his bilateral hearing loss is due to 
service, specifically noise exposure.

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  n38 
C.F.R. § 3.385.

Service medical records show that the veteran reported 
hearing loss in May 1972, August 1979, July 1980, and January 
1986.  A note at the bottom of July 1968 and August 1977 
audiological examinations show that the veteran had a history 
of propeller noise exposure for 5 years.  

In a September 2003 VA examination, the veteran complained of 
hearing difficulties in both ears which he states developed 
gradually since he quit flying in 1985.  He denied ear 
surgery, severe head injury, and familial hearing loss.  The 
examiner noted that the veteran had noise exposure including 
gunfire, artillery fire, heavy machinery, power tool noise, 
target practice noise, and aircraft and ground power unit 
noise.  The veteran reported no excess noise exposure as a 
civilian logistician after military service.  

On the authorized audiological evaluation in September 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
15
10
10
35
40

The average of pure tone thresholds in the right ear was 19 
hertz and 24 hertz in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 98 percent in the left ear.

The examiner stated that the audiological test results 
indicate hearing within normal limits through 4000 hertz in 
the veteran's right ear.  Test results also indicate a mild 
to moderate sensorineural loss of hearing sensitivity from 
3000 to 4000 hertz in the veteran's left ear.  The examiner 
opined that it is not at least as likely as not that the 
veteran's current hearing loss is related to his military 
service from 1963 to 1987.  The examiner based his opinion on 
the fact that the veteran's flight physicals from 1964 to 
1984 all contain normal pure tone thresholds in both ears and 
that his last complete physical in 1986 indicated normal 
hearing through 4000 hertz in both ears.  Therefore, the 
examiner stated that the veteran's current hearing loss 
cannot be related to service.   
  
In this case, the current medical evidence of record does not 
establish bilateral hearing loss for VA purposes.  As 
previously noted, impaired hearing will be considered to be a 
disability for VA service connection purposes when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent. 38 C.F.R. § 3.385.  In the present case, the 
September 2003 VA examination did not show the auditory 
threshold in any of the frequencies of 1000, 2000, 3000, and 
4000 hertz  to be 40 decibels or greater, thresholds for at 
least three of these frequencies were not 26 decibels or 
greater, nor were speech recognition scores less than 94 
percent.  See 38 C.F.R. § 3.385.  Though service medical 
records do reflect noise exposure and indicate that the 
veteran reported hearing loss in-service, there is no current 
evidence of impaired hearing for VA purposes.  Therefore, 
since there is no medical evidence of bilateral hearing loss 
qualifying as hearing loss or a disability for VA purposes, 
service connection for bilateral hearing loss is not 
warranted.

The Board notes the veteran's argument that he has current 
bilateral hearing loss and has difficulty hearing in the 
human voice range.  This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent medical evidence of record, 
which does not show current bilateral hearing loss.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  As such, the 
benefit of the doubt does not apply, and the claim is denied.  

Tinnitus

The veteran claims service connection for tinnitus.  
Specifically, the veteran asserts that he had tinnitus in-
service and failed to report it to flight surgeons.

Service medical records do not show a complaint, finding, or 
diagnosis of tinnitus. 
A note at the bottom of July 1968 and August 1977 
audiological examinations show that the veteran had a history 
of propeller noise exposure for 5 years.  

The September 2003 VA examiner noted that the veteran 
currently had bilateral constant tinnitus.  The examiner 
opined that it is not at least as likely as not that the 
veteran's tinnitus is related to his military service from 
1963 to 1987.  The examiner based his opinion on the fact 
that the veteran's flight physicals from 1964 to 1984 all 
contain normal pure tone thresholds in both ears.

As tinnitus was first documented after service and is 
currently shown, the remaining question is whether the 
evidence, including that pertinent to service, establishes 
that tinnitus was incurred during service.  38 C.F.R. § 
3.303(d).  In this case, there is uncontroverted evidence 
that the veteran was exposed to propeller noise exposure, 
which establishes an acoustic injury during service.  
However, the September 2003 VA examiner stated that it is not 
at least as likely as not that the veteran's tinnitus is 
related to his military service from 1963 to 1987.  
Therefore, as there is medical evidence stating that tinnitus 
is not related to the veteran's service, service connection 
is not warranted 

The veteran is competent to report that on which he has 
personal knowledge and what comes to him through his senses, 
specifically, that he had ringing in his ears in service.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not qualified to report on the etiology of 
this condition.  This determination is not a matter for an 
individual without medical expertise.  See Espiritu, 2 Vet. 
App.  at 492.  Additionally, in this case, there is a medical 
opinion stating that the tinnitus is not related to service.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin, 1 Vet. App. at 175.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


